DETAILED ACTION
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the applicant’s use.
Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC. 
(f) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(g) BRIEF SUMMARY OF THE INVENTION.
(h) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i) DETAILED DESCRIPTION OF THE INVENTION.
(j) CLAIM OR CLAIMS (commencing on a separate sheet).
(k) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).

The disclosure is objected to because of the following informalities: There are no headings, as shown above, in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider 3,256,829.
Schneider discloses, regarding claim 1, a centrifugal electric pump assembly P, comprising a wet section 20, comprising inside it a liquid and/or solid scale remover substance in a position that at least potentially communicates with said wet section 20 (see col. 2, lines 45-55, particularly the disclosure of polyphosphate tablets); Re claim 2, wherein scale remover substance is a tablet (again, see col. 2, lines 45-55); Re claim 3, wherein said scale remover substance has chelating characteristics with respect to the atoms of the salts contained in the water of said wet section 20 (this is clearly the case; col. 2, lines 45-55); Re claim 9, further comprising polyphosphates (see col. 2, lines 45-55, particularly the disclosure of polyphosphates).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider 3,256,829 in view of Marioni 7,045,922.
Schneider discloses, regarding claim 4, a centrifugal electric pump assembly comprising an electric motor M, a wet section 1 provided with an intake duct and a delivery duct (clearly shown in the Figure), and an impeller 2, said impeller 2 disposed a shaft 3 of said electric motor M, said electric motor comprising a rotor 17 on said shaft 3 and a stator 9/10 contained in a stator receptacle 11, further comprising a scale remover substance between said stator receptacle 11 and said shaft 3 (within 20; see col. 2, lines 45-55, particularly the disclosure of polyphosphate tablets).
Schneider discloses, regarding claim 5, a centrifugal electric pump assembly comprising an electric motor M, a wet section 1 provided with an intake duct and a delivery duct (clearly shown in the Figure), and an impeller 2, said impeller 2 on a shaft 3 of said electric motor M, said electric motor being composed of a stator 9/10 and a rotor 17, said rotor on said shaft 3, said stator 9/10 being contained in a receptacle 11, said rotor 17 being comprised between two bushings: a first bushing 7, arranged proximate to said impeller 2, a second bushing 4, arranged opposite said first bushing 7 and located at the end of said shaft 3 that is opposite to the one provided with said impeller 2, said assembly being further comprising a scale remover substance proximate to said second bushing 4 (substantially broad; scale remover substance is positioned within 20, see col. 2, lines 45-55, particularly the disclosure of polyphosphate tablets).
However, Schneider does not explicitly disclose that said impeller is keyed on a shaft of said electric motor, or that said rotor is integral with said shaft.
further regarding claims 4 and 5, said impeller 9 being keyed on the shaft 6 of said electric motor 1 (clearly shown in Fig. 1), and said rotor 5 being integral with said shaft 6 (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the pump of Schneider by keying the impeller onto the shaft and implementing an integral shaft and rotor, as taught by Marioni, in order to simplify the pump assembly process. 
With further regard to the “keyed” language, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. 
With further regard to the integral language, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) see MPEP 21440.4 V. B - Making Integral).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746